internal_revenue_service number release date index number -------------------------- --------------------------- ---------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication n a person to contact -------------------------- id no ----------------- ----------------------------------------------------- telephone number -------------------- refer reply to cc ita b04 plr-101514-12 date july ty ------- ty ------- legend taxpayer date date date old new dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez year year year dear ------------ ----------------------------------------------- ----------------------- ------------------ -------------------------- ------------------------------------------------------------------------------------------ ----------------------------------------------------------------------- ---------------- ---------------- ---------------- ------------------ ------------- ------- ------- ------- this responds to your request for a private_letter_ruling dated date concerning whether the late designation of replacement_property disqualifies taxpayer from making an election under sec_1033 of the internal_revenue_code code facts on or about date taxpayer’s old principal_residence old was involuntarily converted as it was destroyed in a presidentially_declared_disaster on date taxpayer acquired new principal_residence new and has used new as his principal_residence since that date taxpayer represents that he purchased new with the intent that new would be plr-101514-12 his replacement principal_residence under sec_1033 of the code and in fact taxpayer used new as his principal_residence however taxpayer never notified the service that new was his replacement_property in the manner provided in sec_1_1033_a_-2 of the income_tax regulations regulations at the time of the disaster taxpayer’s basis in old exceeded dollar_figurev taxpayer purchased new for dollar_figurew by the date taxpayer submitted this ruling_request he had already made substantial capital improvements to new in order to make it more comparable to old such capital improvements are ongoing and are expected to approximate dollar_figurex by date the expiration date of the replacement_period under sec_1033 of the code during year year and year taxpayer received dollar_figurey of insurance proceeds for the destruction of old old proceeds taxpayer used dollar_figurez of old proceeds for restoration of old in year taxpayer realized gain from the involuntary_conversion because in that year the insurance proceeds for the conversion of old for the first time exceeded his tax basis in old taxpayer has not yet reported gain recognition from any of the insurance proceeds received for this conversion applicable law and analysis sec_1033 of the code provides in part that if property as a result of its destruction in whole or in part is compulsorily or involuntarily converted into money the gain if any shall be recognized except to the extent the electing taxpayer during the replacement_period specified for the purpose of replacing purchases other_property similar_or_related_in_service_or_use to the property so converted in the event that an election is made the gain shall be recognized only to the extent that the amount_realized upon the conversion regardless of whether the amount is received in one or more taxable years exceeds the cost of the replacement_property see also sec_1_1033_a_-2 of the regulations in year the year of the conversion sec_1033 of the code provided in part that if the taxpayer's principal_residence or any of its contents is compulsorily or involuntarily converted as a result of a presidentially_declared_disaster in the case of any insurance proceeds for such residence or contents such proceeds shall be treated as received for the conversion of a single item of property and any property which is similar_or_related_in_service_or_use to the principal_residence so converted or contents thereof shall be treated for purposes of subsection a as property similar_or_related_in_service_or_use to such single item of property sec_1033 of the code generally provides that the replacement_period referred to in subparagraph a of sec_1033 shall be the period beginning with the date of the disposition_of_the_converted_property and ending years after the close of the first taxable_year in which any part of the gain upon the conversion is realized plr-101514-12 sec_1033 h b of the code provides that subsection a b shall be applied with respect to any converted sec_1033 principal_residence and contents by substituting years for years sec_1_1033_a_-1 of the regulations provides in part that gain on an involuntary_conversion is normally recognized only to the extent that the amount_realized upon such conversion exceeds the cost of other_property purchased by the taxpayer which is similar_or_related_in_service_or_use to the property so converted sec_1_1033_a_-2 of the regulations provides in part that all of the details in connection with an involuntary_conversion of property at a gain including those relating to the replacement of the converted property or a decision not to replace or the expiration of the period for replacement shall be reported in the return for the taxable_year or years in which any of such gain is realized an election to have such gain recognized only to the extent provided in subparagraph of this paragraph shall be made by including such gain in gross_income for such year or years only to such extent if at the time of filing such a return the period within which the converted property must be replaced has expired or if such an election is not desired the gain should be included in gross_income for such year or years in the regular manner a failure to so include such gain in gross_income in the regular manner shall be deemed to be an election by the taxpayer to have such gain recognized only to the extent provided in subparagraph of this paragraph even though the details in connection with the conversion are not reported in such return in the present case taxpayer’s principal_residence was converted in a presidentially_declared_disaster taxpayer acquired a new principal_residence in the subsequent year began using it as his principal_residence immediately after acquisition and has used such property as his principal_residence since that date no other_property was acquired for such purpose thus taxpayer has demonstrated that he acquired new to replace old and intended to use new as his principal_residence upon acquisition further taxpayer did not recognize gain from the conversion of old and did not disclose facts pertaining to the conversion or the replacement of the converted property under sec_1_1033_a_-2 of the regulations taxpayer is deemed to have made an election to defer gain from the conversion under sec_1033 when he did not recognize gain on his return for the year he received insurance proceeds ruling taxpayer may file original and amended federal_income_tax returns for year and any subsequent year within the replacement_period in which he acquired property similar_or_related_in_service_or_use to the converted principal_residence or contents for the purpose of replacing the converted property in order to notify service of the acquisition of the plr-101514-12 replacement_property in the manner specified in sec_1_1033_a_-2 of the income_tax regulations caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically the tax treatment of the other proceeds from the involuntary_conversion of old including the dollar_figurez expended for restoration of old and for other purposes besides the acquisition and improvement of new is not addressed in this ruling letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by taxpayer while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christina m glendening assistant to the branch chief branch office of associate chief_counsel income_tax accounting cc
